Citation Nr: 0834271	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to February 1949. This matter is before the 
Board of Veteran's Appeals (Board) on appeal from a December 
2005 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO). The veteran 
requested a hearing before a Decision Review Officer (DRO); 
however, he failed to appear for such hearing scheduled in 
December 2007.  In June 2008 the veteran's representative 
advised that he no longer wanted a hearing.

Although the RO reopened the veteran's claim and decided the 
issue on the merits in the December 2005 rating decision, the 
question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App.1 (1995). If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant. Barnett, 83 F.3d at 1383. The 
Board has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed rating decision in June 2003 denied the 
veteran's claim of service connection for tinnitus on the 
basis that such disability was not shown.

2. Evidence received since the June 2003 rating decision 
shows the veteran has tinnitus, and suggests it might be 
related to his service, pertains to an unestablished fact 
necessary to substantiate the claim of service connection for 
tinnitus, and raises a reasonable possibility of 
substantiating the claim.

3. Tinnitus was not manifested in service; the preponderance 
of the evidence is against a finding that it is related to 
the veteran's service.

CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for tinnitus may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2007).

2. Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008);  38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that the veteran was not given 
complete notice regarding what information was necessary to 
reopen his claim of service connection for tinnitus as is 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006). 
Inasmuch as this decision reopens the claim, any error in 
notice content or timing on that aspect of the appeal is 
harmless.

Regarding the underlying claim of service connection for 
tinnitus, the veteran was advised of VA's duties to notify 
and assist in the development of the claim prior to the 
initial adjudication. Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). An August 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing. He has had ample opportunity to 
respond/supplement the record. While he was not advised of 
the criteria for rating tinnitus, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision does not do so.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured. The RO arranged for VA examinations in November 
2005 and January 2007. The veteran has not identified any 
pertinent evidence that remains outstanding, and in a June 
2008 statement from his representative indicated that he 
requested that his appeal be expedited to the Board. VA's 
duty to assist is met. 

B.	Factual Background

The veteran's service separation document (WD-53) shows that 
he served as a cook in the Air Force.

Historically, the veteran's initial claim of service 
connection for tinnitus was received in March 2003. In a June 
2003 rating decision, the RO denied the claim, essentially 
finding that it was not shown that the veteran had tinnitus. 
He did not appeal that decision, and it became final. 

The evidence of record in June 2003 included the veteran's 
STRs that showed that upon his separation exam, the veteran's 
whispered voice (WV) and spoken voice (SV) tests were both 
normal (15/15 WV; 15/15 SV). The STRs are silent for any 
complaints of tinnitus. He was assigned a physical profile of 
1 for hearing.  With his claim in 2003, the veteran did not 
submit any medical evidence showing that he had tinnitus or 
identify any provider of treatment or evaluation for 
tinnitus.

Evidence received subsequent to the June 2003 rating decision 
includes a medical opinion from Dr. L.O.C. dated in June 
2005. Dr. L.O.C. opines, "...the ... tinnitus of [the veteran] ... 
is as least likely as not to be related to the noise exposure 
while in the Air Force. His duties and barracks were on the 
flight line where he was exposed to the noise of aircraft day 
and night."

On November 2005 VA examination the veteran indicated that 
the onset of his tinnitus was 20 years prior.  The 
audiologist opined "Since [the veteran's] reported onset 
time [of tinnitus] is forty plus years after his discharge, I 
cannot relate it to his military noise exposure. In my 
opinion [veteran's] subjective tinnitus is not likely due to 
reported military noise exposure." The audiologist also 
noted that the veteran's C-File was not sent for review.

On January 2007 VA examination a different audiologist 
reviewed the veteran's   C-file, noted that his postservice 
employment included 3-4 years working on the railroad, 8-9 
years of driving a truck, and about 15 years of apartment 
maintenance, and she opined that "Due to date of onset of 
tinnitus being decades after his military service, normal 
whisper tests at the time of separation, and a history of 
post military noise exposure, it is my opinion that Veteran's 
tinnitus was not caused by or a result of military noise 
exposure."

In his June 2007 VA Form 9 (substantive appeal), the veteran 
related that the mess hall he worked in was on the airfield, 
and that his building was next to the flight line and where 
aircraft maintenance took place.





C.	Legal Criteria

Generally, when a claim is disallowed, and is not appealed 
within a year of notice of the decision, it becomes final, 
and may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  

However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001. The instant claim to 
reopen was filed after that date (in June 2005), and the new 
definition applies. "New" evidence means existing evidence 
not previously submitted to agency decision-makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection also may be granted for a 
disability initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that it was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Hickson v. 
West, 12 Vet. App. 247 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990)

D.	Analysis

Reopening of the Claim

As was noted above, the veteran's initial claim of service 
connection for tinnitus was denied in a June 2003 rating 
decision.  He was properly notified of the decision and of 
his appellate rights.  He did not timely appeal that 
decision, and it became final.  38 U.S.C.A. § 7105.  

The Board finds that the evidence received since the June 
2003 unappealed rating decision is new and material because 
it was not of record at the time of that decision, and 
directly addresses the unestablished fact necessary to 
substantiate the claim.  Specifically, the claim was 
previously denied based on a finding that there was no 
evidence that the veteran had tinnitus.  Records received 
since (both VA and private) note a diagnosis of tinnitus, and 
the June 2005 opinion statement from Dr. L.O.C. directly 
indicates that the tinnitus is related to noise exposure in 
service.  Accordingly, the additional evidence received is 
competent evidence that relates directly to the basis for the 
prior denial of the claim, and also relates the disability to 
the veteran's service.  Accordingly, it raises a reasonable 
possibility of substantiating the claim.  Thus, it is new and 
material and is sufficient to reopen the claim of entitlement 
to service connection for tinnitus. The appeal is granted to 
that extent (only).
De Novo Review - Service connection for Tinnitus

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO had already itself reopened the claim and 
adjudicated the matter de novo before certifying the appeal 
for Board review.

It is not in dispute that the veteran has tinnitus; such 
diagnosis is noted in both private and VA medical records.  
Furthermore, it may be conceded that he had at least some 
exposure to noise trauma in service, as he has indicated that 
his living and work quarters in service were located in the 
vicinity of flight lines and aircraft maintenance facilities 
(and the record does not show otherwise).  What he must still 
show to establish service connection for tinnitus is that it 
is related to his service. 

The record includes both medical evidence that tends to 
support the veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes a June 2005 medical opinion from Dr. L.O.C.  
Evidence against his claim includes VA medical opinions from 
November 2005 and January 2007. When evaluating these 
opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While Dr. L.O.C has provided an opinion relating the 
veteran's tinnitus to his exposure to flight line noise in 
service, it does not appear that he reviewed the veteran's 
claims file; does not identify his area of medical expertise; 
does not express an awareness of when tinnitus became 
manifest; and does not indicate whether he examined or had 
treated the veteran.  Furthermore, he provides no explanation 
of rationale for the opinion (other than by inference, noting 
that the veteran was exposed to noise in service; he does not 
account for any postservice noise exposure).  Consequently, 
while his opinion has some probative value, the weight of 
that value is not substantial.   

Weighing against the veteran's claim are two opinions by VA 
examiners, in November 2005 and in January 2007.  Notably, 
while the November 2005 examiner did not have the veteran's 
claims file available for review, it was available for the 
January 2007 examiner, and she cited to prior reports 
(evidencing file review).  Based on the veteran's account 
that the onset of the tinnitus was about 20 years prior to 
the November 2005 examination (i.e., in about 1985), both 
examiners found that the veteran's tinnitus was unrelated to 
his service.  The Board considers these opinions to be more 
probative than the opinion by Dr. L.O.C., and finds them 
persuasive.   

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The opinion by Dr. L.O.C. 
was merely a brief conclusory statement, with no indication 
of familiarity with the veteran's entire medical history, and 
no acknowledgment of factors weighing against there being a 
nexus between the veteran's tinnitus and his service, such as 
the lengthy interval between service and the onset of the 
tinnitus.  The opinions by the VA examiners (and particularly 
the January 2007 VA examiner as she reviewed the veteran's 
claims file) reflect an awareness of the complete history of 
the tinnitus, were also based on examination/interview of the 
veteran, and include the rationale for the opinions, i.e., 
that the veteran's hearing was normal by whisper testing at 
separation, the lengthy interval of time between service and 
the onset of the tinnitus, and a postservice history of work 
that (it may be reasonably assumed) involved noise exposure 
(for the railroad and driving trucks).  

There is no clinical notation of tinnitus in the record prior 
to the June 2005 statement by a private physician in support 
of the veteran's claim (And that physician does not indicate 
he examined the veteran or explain the basis for his 
awareness that the veteran has tinnitus).  Even acknowledging 
the veteran's accounts regarding the onset of his tinnitus at 
face value (because tinnitus is largely a disability capable 
of subjective lay recognition, and not susceptible to 
objective observation), tinnitus was not manifested until 
1985, some 36 years after his separation from service.  Such 
a lengthy time interval between service and the initial 
postservice manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir.2000).    

The preponderance of the evidence is against a finding that 
there is a nexus between the veteran's tinnitus and his 
active service/noise exposure therein.  Accordingly, the 
benefit of the doubt doctrine (38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102) does not apply; the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for 
tinnitus is granted; however, service connection for tinnitus 
is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


